Petition for Writ of Mandamus Denied and Memorandum Opinion filed September
27, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00738-CR
                                     ____________

                   IN RE MILDRED ANNONS GARRETT, Relator


                                ORIGINAL PROCEEDING
                                  WRIT OF MANDAMUS
                                     176th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 1066973-A



                      MEMORANDUM                      OPINION

       On August 29, 2011, relator Mildred Annons Garrett filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52.
Relator complains that respondent, the Honorable Brian Rains, presiding judge of the
176th District Court of Harris County, has failed to grant relief in her attempt to set aside
her 2006 felony conviction.

       On September 8, 2006, relator entered a plea of guilty to the charge of attempted
barratry, a state jail felony. In accordance with an agreement with the State, the trial court
assessed a $500 fine, with no jail time. Relator asserts that her plea was not made
knowingly because she was informed that the offense would be reduced to a misdemeanor
if she entered a plea of guilty. She filed a motion for new trial, but her motion was
overruled after a hearing. No appeal was taken.
       In her petition for writ of mandamus, relator asserts that she is not guilty of the
offense of attempted barratry and that the trial court has deprived her of various
constitutional rights. She seeks to have the punishment for the offense for which she was
convicted changed to that of a misdemeanor. See Tex. Penal Code § 12.44.

       To be entitled to mandamus relief in a criminal case, a relator must show that she
has no adequate remedy at law to redress her alleged harm, and that what she seeks to
compel is a ministerial act, not involving a discretionary or judicial decision. State ex rel.
Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.
Crim. App. 2007) (orig. proceeding). The relief that relator seeks necessarily requires a
judicial decision and is not an appropriate subject of mandamus relief.

       Moreover, only the Texas Court of Criminal Appeals has jurisdiction over matters
related to post-conviction relief from a final felony conviction. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. 1991); see also Tex. Code Crim. Proc. Ann. art.
11.07; Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that article 11.07 provides the exclusive
means to challenge a final felony conviction).

       In addition, relator has not provided this court with a copy of the motion or petition
that she filed in the court below. It is relator’s burden to provide this court with a record
sufficient to establish her right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992); Tex. R. App. P. 52.3(k), 52.7(a).

       Accordingly, we deny relator’s petition for writ of mandamus.


                                           PER CURIAM

Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                              2